Curia,per

Wardlaw, J.
Our law provides for the separation of criminal offenders from prisoners confined in jail, but the Act of 1839, as to sheriffs, sec. 26, re-enacting the pre-existing provisions, declares that it shall be an escape, if any sheriff “ shall permit any prisoner to be without the prison walls without lawful authority.” There is nowhere any more precise direction, as to the confinement which debtors imprisoned shall endure; and within this direction, any indulgence which the sheriff, at his own risk, may see fit to extend, seems to consist with the law.
The motion is dismissed.
Richardson, O’Neall, Evans, Earle, and Butler, JJ. concurred.